Title: From James Madison to George W. Erving, 19 April 1803 (Abstract)
From: Madison, James
To: Erving, George W.


19 April 1803, Department of State. “At the request of the Secretary of the Treasury I have to desire you to pay into the hands of Sir Francis Baring & Co., subject to the drafts of the Treasurer of the United States the balance of the reimbursements deducted, and to be deducted from the recoveries in prize causes on account of advances or responsibilities incurred by the United States, after you shall have paid what may remain due on that account. It is supposed that this may be done on the payment of the first instalment of the awards in July next. You will also be pleased to state the balance so to be paid to the credit of the Treasurer, that it may be drawn into the Treasury, as soon as possible.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 2 pp.


